UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1879


JOHN FITZGERALD BROWN,

                Plaintiff - Appellant,

          v.

THOMAS SUPPLY COMPANY, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:08-cv-03124-CWH)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Fitzgerald Brown, Appellant Pro Se. Arthur Edward Justice,
Jr., Joseph Jakob Kennedy, TURNER PADGET GRAHAM & LANEY, PA,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John   Fitzgerald    Brown   appeals   the   district   court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment in favor of the Defendant in Brown’s

Title VII action.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.        Brown v. Thomas Supply Co., Inc., No.

2:08-cv-03124-CWH (D.S.C. July 2, 2010).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                   2